CERTIFICATION Exhibit I, Michael D. Bennett, certify that: 1. I have reviewed this Amendment No. 1 to the annual report on Form 10-K of MFRI, Inc.; and for the year ended January 31, 2010. 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:June 4, 2010 /s/ Michael D. Bennett Michael D. Bennett Vice President, Secretary and Treasurer (Principal
